Citation Nr: 0840711	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  03-15 274	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to an initial compensable rating for 
urticaria.

2. Entitlement to an initial compensable rating for allergic 
rhinitis.

3. Entitlement to an initial compensable rating for 
degenerative disc disease of the lumbar spine prior to July 
19, 2004, and a rating higher than 10 percent from July 19, 
2004.

4. Entitlement to an initial compensable rating for arthritis 
of the thoracic spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1995 to October 2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2002 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In February 2005, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record.

In December 2005, the Board remanded the case for additional 
development.  As the development requested has been completed 
to the extent possible, no further action is necessary to 
comply with the Board's remand directives.  Stegall v. West, 
11 Vet. App. 268 (1998).

The claims for increase for the lumbar spine and for the 
thoracic spine are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1. There is no objective evidence that the veteran has had 
recurrent episodes of urticaria occurring at least 4 times 
during the past 12 months. 

2. Allergic rhinitis is not productive of greater than 50-
percent obstruction of a nasal passage on both sides or 
complete obstruction on one side.

CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for 
urticaria are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. § 4.118, Diagnostic Code 7825 
(2008).

2. The criteria for an initial compensable rating for 
allergic rhinitis have not been met.  38U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 4.97, 
Diagnostic Code 6522 (2008).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claims, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

On the claims for initial compensable ratings for urticaria 
and allergic rhinitis, the RO provided pre-adjudication VCAA 
notice by letter, dated in June 2002, on the underlying 
claims of service connection.  Where, as here, service 
connection has been granted and an initial disability rating 
has been assigned, the claim has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the RO's rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  

Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claims for 
initial compensable ratings for urticaria and allergic 
rhinitis.  Dingess, 19 Vet. App. 473 (2006); Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin 
v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran was afforded VA 
examinations in August 2002 and in July 2004.  The RO has 
obtained the service records and VA records. 

In accordance with the Board remand, the RO attempted to 
obtain additional evidence from the veteran.  The mail was 
returned as undeliverable.  The RO checked for the veteran's 
VA benefit payment address and obtained a new address for the 
veteran.  Thereafter, the RO mailed a VCAA development 
letter,  notifications of scheduled VA examinations and a 
supplemental statement of the case to the new address of 
record.  Although the mail was not returned as undeliverable, 
the veteran failed to respond to the RO's request for 
additional information.  The veteran also failed to appear 
for the scheduled VA examinations and has not indicated any 
reason for her failure to report to the VA examinations.  The 
veteran's representative, the Disabled American Veterans, who 
also received a copy of the correspondence and subsequent 
supplemental statement of the case, submitted further 
argument on her behalf in September 2008.  

If a veteran relocates or changes mailing address, it is the 
veteran's responsibility to notify VA.  There is no burden on 
the part of the VA to locate the veteran. 
 Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Here the RO 
attempted to notify the veteran and afford her examinations 
to address her medical questions.  The duty to assist a 
claimant is not a one-way street, and in this case the 
veteran has failed to cooperate to the full extent in the 
development of her claims.  Olsen v. Principi, 3 Vet. App. 
480 (1992); Wood v. Derwinski, 1 Vet. App. 406 (1991).  In 
light of the foregoing, and in recognition of the fact that 
the present claims essentially arise out of initial claims 
for compensation, the Board proceeds to review and decide the 
claims for initial compensable ratings for urticaria and 
allergic rhinitis based on the evidence that is of record.  
38 C.F.R. § 3.655.

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On VA examination in August 2002, the veteran complained of 
urticaria and of allergies.  She stated that urticaria could 
be triggered by dust and pollen and that she was allergies to 
weeds, grass, pollen, and some food.  History included a 
steroid taper, but immunotherapy was not done.  The veteran 
denied  a history of sinus surgery or polyps.  The veteran 
complained of recurrent hives, which she described as blotchy 
itchy areas that would occur over the trunk and the 
extremities and were not localized. She indicated that her 
allergies would improve when she traveled outside her state 
of residence. The examiner noted a history of perennial 
allergies in June 2001 and urticaria in March and in May 
2002.  Allergy testing in May 2002 revealed allergies to 
weed, tree, grass, and mold pollens.  The veteran denied 
asthma, wheezing, shortness of breath, or other pulmonary 
problems secondary to her allergies.  

On examination, the examiner noted isolated urticaria over 
the upper back only.  The nasal turbinates had decreased 
patency on the right as compared to the left.  There was some 
tenderness over the maxillary sinuses.  No exudates or 
drainage was seen on the pharynx.  

By a rating decision in October 2002, the RO granted service 
connection for urticaria and for allergic rhinitis and 
assigned a noncompensable rating for each disability, 
effective October 29, 2002.  

In a statement in December 2002, the veteran complained of 
chronic hives that were only semi-controlled with daily 
prescription medication.  She also reported chronic allergic 
rhinitis with severe sinus pressure, wheezing, and itchy and 
watery eyes.  The veteran stated that the symptoms were 
alleviated by prescription medication and the use of an 
inhaler.  She related being bed-ridden at times due to the 
rhinitis.  



On VA examination in July 2004, the veteran stated that she 
developed allergic rhinitis in 1999 while stationed in Korea.  
The veteran gave a history of urticaria since 2000.  The 
veteran stated that following allergy testing in 2003, she 
began allergy shots with some improvement.  Although the 
etiology of the veteran's urticaria was unknown, it was 
related to food, molds, animals, dust and certain fragrances 
like perfume.  The veteran noted a rash on her chest the day 
before the examination, which lasted four hours, which was 
brought on by the use of a laundry detergent.  She described 
itching with each episode of urticaria.  

On examination, the skin was clear with no rash.  No 
disfigurement or scarring was present.  The examiner noted 
tenderness on both maxillary sinuses on palpitation.  The 
lungs were clear to auscultation.  X-rays of the paranasal 
sinuses revealed well-aerated sinuses, the nasal septum was 
in the midline, and no abnormal masses or fluid was noted.  

In February 2005, the veteran testified that her urticaria 
and allergies usually occurred together and aggravated each 
other.  The veteran stated that the conditions interfered 
with the performance of her duties as a manager for 
Blockbuster because at times she would have to step outside 
for fresh air.  Also she had requested that other employees 
not wear certain fragrances to prevent her allergies from 
flaring up.  The veteran stated that the conditions caused 
difficulty breathing.  She reported problems with urticaria 
and allergies about four to five times a week.  

General Rating Principles

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage rating in the Rating Schedule 
represents, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Urticaria

The veteran is currently assigned a noncompensable disability 
rating for urticaria under 38 C.F.R. § 4.118, Diagnostic Code 
7825. 

Under Diagnostic Code 7825, the criteria for a compensable 
rating, that is, a 10 percent rating, are recurrent episodes 
of urticaria, at least 4 times during the previous 12-month 
period, which respond to treatment with anti-histamines or 
sympathomimetics.  

As the veteran did not appear for a VA examination, which was 
scheduled in May 2008, the disability will be rated on the 
evidence of record.  38 C.F.R. § 3.655(b).

The objective record does not show that the veteran has at 
least 4 episodes of urticaria in a 12-month period, which are 
treated with antihistamines or sympathomimetics.  While the 
Board acknowledges that the veteran has testified to having 
such episodes four to five times a week, there is no 
objective medical evidence of record confirming four episodes 
of urticaria in one year.  On VA examination in August 2002, 
the examiner noted isolated urticaria over the upper back.  
While on VA examination in July 2004, the veteran reported a 
rash on her chest the previous day, on examination the skin 
was clear with no rash visible.  No disfigurement or scarring 
was present.  As such, the veteran's symptomatology most 
closely fits within the criteria for the currently assigned 
noncompensable disability evaluation.

For the reasons stated, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

Allergic Rhinitis

The veteran's service-connected allergic rhinitis is 
currently rated as noncompensably disabling under Diagnostic 
Code 6522.  The criteria for a compensable rating, that is, a 
10 percent rating, are greater than a 50-percent obstruction 
of the nasal passage on both sides or complete obstruction on 
one side without polyps.  38 C.F.R. § 4.97, Diagnostic Code 
6522.

As the veteran did not appear for a VA examination, which was 
scheduled in May 2008, the disability will be rated on the 
evidence of record.  38 C.F.R. § 3.655(b).

On VA examinations in 2002 and in 2004, there was no evidence 
of nasal polyps or obstruction of nasal passage on both sides 
or complete obstruction on one side.  On VA examination in 
July 2004, X-rays revealed that the nasal septum was in the 
midline.  No abnormal masses or fluid was noted.    

In the absence of evidence of a greater than a 50-percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side, the criteria for an initial 
compensable rating for allergic rhinitis under Diagnostic 
Code 6522 have not been met.  

From the effective date of service connection, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the- doubt standard of proof does not apply.  38  
U.S.C.A. § 5107(b).



Extraschedular Ratings

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disabilities are inadequate.  There 
must be a comparison between the level of severity and 
symptomatology of the service-connected disabilities with the 
established criteria.  

If the criteria reasonably described the veteran's disability 
level and symptomatology, then the veteran's disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required.  Thun v. Peake, 22 Vet. App. 111 
(2008).

Comparing the veteran's disability level of and 
symptomatology of the service-connected urticaria and 
allergic rhinitis to the rating schedule, the degree of 
disability is contemplated by the rating schedule and the 
assigned schedular ratings are, therefore, adequate, and no 
referral for an extraschedular rating is required under 
38 C.F.R. § 3.321(b)(1). 


ORDER

An initial compensable rating for urticaria is denied.

An initial compensable rating for allergic rhinitis is 
denied.


REMAND

Since the veteran filed her claim of service connection in 
June 2002, the rating criteria pertaining to evaluating 
disabilities of the spine were revised, effective September 
23, 2002, and again effective September 26, 2003.  When the 
rating criteria are amended during the course of the appeal, 
a claim is to be considered under both the old and current 
criteria. 

To ensure procedural due process, the claims are REMANDED for 
the following action:

1. Ensure VCAA compliance with Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

2. Furnish the veteran a supplemental 
statement of the case that contains notice 
of the changes in the criteria for rating 
a disability of the spine. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


